DETAILED ACTION
This office action is responsive to communication filed on April 14, 2021.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed April 14, 2021 was received and has been considered by the Examiner.
Allowable Subject Matter
Claims 1, 4 and 6-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Claim 1 is amended to recite the limitations of previously objected-to claim 5 and intervening claim 2, and is thus allowed for the reasons provided by the Examiner with respect to claim 5 on page 16 of the Office Action filed January 13, 2021.

	Claims 4, 6-11, 15, 22 and 23 are allowed as depending from an allowed claim 1.

	Consider claim 12, the prior art of record does not teach nor reasonably suggest a height difference between the mounting surfaces facing different mounting holes, and a boss disposed on the rigid support plate, wherein a top surface of the boss is one of the mounting surfaces, in combination with the other elements recited in claim 12.

	Claims 13, 16 and 17 are allowed as depending from an allowed claim 12. 

	Consider claim 14, the prior art of record does not teach nor reasonably suggest a height difference between the mounting surfaces facing different mounting holes, and a boss disposed on the rigid support plate, wherein a top surface of the boss is one of the mounting surfaces, in combination with the other elements recited in claim 14.

	Claims 18-21 are allowed as depending from an allowed claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696